Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on June 17, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 7-8, 12, 14 and 15-20 have been acknowledged.
In view of the amendment of claims 15-20, applicant added the word “non-transitory” before the phrase “computer-readable storage medium”. Accordingly, the 35 U.S.C. 101 rejections of claims 15-20 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed June 17, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the previous office action dated on 04/20/2022, Examiner indicated the allowable subject matter of claims 1-14 (See the examiner's statement of reasons for allowance is set forth in the previous office action).
The amendment of claim 15 overcome the 101 rejection and recites the limitations similar to independent claim 1. 

Examiner has completed the additional search. However, the new search results and the references cited in previous office action dated on 04/20/2022 failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in independent claims 1, 8 and 15. Accordingly, claims 1, 8 and 15 are allowed.

Dependent claims 2-7 depend from independent claim 1, dependent claims 9-14
depend from independent claim 8, dependent claims 16-20 depend from independent claim 15. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616